Title: To Benjamin Franklin from the Abbesse Marie du Saint Esprit, 1782
From: St. Esprit, soeur Marie du
To: Franklin, Benjamin


	MonsieurDe notre Pauvre monastre De L’avé Maria de paris 1782
Le respect et La reconnoissance nous font également un Devoir de vous offrir nos vœux fasse Le Ciel que vous Jouissiez D’une santé aussy parfaite que nous Le Desirons. Nous Le Demandons avec ardeur. Daigné monsieur être persuadé De L’interest que nous y prenons. La Confiance que nous avons en votre Charité nous fait espérer La Continuation de vos bienfaits. Nous vous supplions d’agréer Le profond respect avec Lequel nous avons L’honneur dêtre Monsieur Votre tres humble et tres obeissante servant
SŒUR Marie DU ST ESPRIT Abbesse
